DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LORRAINE KACHELE,
                            Appellant,

                                    v.

     ESTATE OF RAUL HOFFMANN, GOVERNMENT EMPLOYEES
       INSURANCE COMPANY and RLI INSURANCE COMPANY,
                        Appellees.

                              No. 4D20-307

                              [June 3, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No. 31-2019-CA-
000282.

   Nicholas A. Shannin and Carol B. Shannin of Shannin Law Firm, P.A.,
Orlando, for appellant.

  Carol M. Rooney of Butler Weihmuller Katz Craig LLP, Tampa, for
appellee RLI Insurance Company.

PER CURIAM.

  Affirmed.

WARNER, KUNTZ, JJ., and ROBINSON, MICHAEL A., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.